EXHIBIT 10.1

 

Executive Salary Protection Agreement

 

This Executive Salary Protection Agreement (“Agreement”) is made this 18th day
of August, 2015, by and between Jason C. Castle (“Executive”) and Heritage Oaks
Bank (“Bank”) with respect to the following:

 

Recitals

 

WHEREAS, Executive currently serves as the Bank’s Executive Vice President /
Chief Financial Officer without benefit of an employment contract;

 

WHEREAS, The Board of Directors of the Bank has deemed it appropriate for
Executive to be granted certain protections in the event of job loss related to
a merger or acquisition of the Bank and/or its holding company, Heritage Oaks
Bancorp (“the Company”);

 

NOW, THEREFORE, Bank and Executive agree as follows:

 

Agreement

 

1.              For good and valuable consideration, receipt of which is hereby
acknowledged, Bank undertakes to provide Executive with the salary protection
benefits (“the Benefit”) set forth herein, upon the terms and conditions also
set forth below.

 

2.              Upon satisfaction of the conditions set forth herein, Executive
shall be entitled to a Benefit in the following aggregate amount, to be paid in
a lump sum on the forty-fifth (45th) day following the Termination Date, subject
to the Waiver and Release Agreement having become effective as described in
Paragraph 8 hereof: one and one-half times, (a) Executive’s base annual salary
at the rate in effect for Executive immediately prior to the occurrence of the
applicable event set forth in Paragraph 7 hereof, plus (b) Executive’s cash
bonus earned for the calendar year ended immediately prior to the occurrence of
such event.

 

3.              The Benefit shall be earned, and payment made, if and only if,
Executive’s employment with the Bank and the Company terminates for one or more
of the reasons set forth in Paragraph 5 hereof within three (3) months prior to,
or within twelve (12) months following, a change in control event as defined in
this Agreement. The first day of the first month following Executive’s
termination of employment for such reason or reasons is referred to herein as
the “Termination Date.”

 

4.              If the Executive is entitled to the Benefit and timely and
properly elects continuation coverage under the Consolidated Omnibus
Reconciliation Act of 1985 (“COBRA”), in addition to the Benefit, the Bank shall
reimburse the Executive for the difference between the monthly COBRA premium
paid by the Executive for himself and his dependents and the monthly premium
amount paid by similarly situated active executives. Such reimbursement shall be
paid to the Executive on the fifteenth (15th) day of the month immediately
following the month in which the Executive timely remits the premium payment and
submits proof thereof in any form reasonably requested by the Bank. The
Executive shall be eligible to receive such reimbursement until the earliest of:
(i) the twelve-month anniversary of the Termination Date; (ii) the date the
Executive is no longer eligible to receive COBRA continuation coverage; and
(iii) the date on which the Executive becomes eligible to receive substantially
similar coverage from another employer.

 

5.              For purposes of this Agreement, “termination” means the
termination of Executive’s employment with the Bank and the Company as a result
of the occurrence of any one or more of the following without Executive’s
written consent, but specifically excludes any termination for Cause, as defined
below:

 

a.              The termination of Executive’s employment by the Bank without
Cause;

 

b.              a reduction of more than 15% in the Executive’s base salary
other than a general reduction in base salary that affects all similarly
situated employees in substantially the same proportions;

 

c.               a reduction of more than 15% in the Executive’s annual bonus
opportunity other than a general reduction in annual bonus that affects all
similarly situated employees in substantially the same proportions;

 

1

--------------------------------------------------------------------------------


 

d.              a relocation of the Executive’s principal place of employment
which increases the Executive’s commute to work by more than thirty-five (35)
miles, except for required travel on Bank business to an extent substantially
consistent with the Executive’s business travel obligations as of the date of
relocation;

 

e.               the Bank’s failure to obtain an agreement from any successor to
the Bank to assume and agree to perform this Agreement in the same manner and to
the same extent that the Bank would be required to perform if no succession had
taken place, except where such assumption occurs by operation of law;

 

f.                material adverse change in the duties assigned to Employee.

 

6.              For purposes of this Agreement, “Cause” shall mean:

 

a.              the Executive’s willful failure to perform his duties (other
than any such failure resulting from incapacity due to physical or mental
illness);

 

b.              the Executive’s engagement in dishonesty, illegal conduct or
gross misconduct;

 

c.               Embezzlement, misappropriation or fraud by the Executive,
whether or not related to the Executive’s employment with the Bank;

 

d.              the Executive’s conviction of or plea of guilty or nolo
contendere to a crime that constitutes a felony (or state law equivalent) or a
crime that constitutes a misdemeanor involving moral turpitude;

 

e.               the Executive’s violation of a material policy of the Bank or
the Company;

 

f.                the Executive’s willful unauthorized disclosure of
Confidential Information;

 

g.               any failure by the Executive to comply with the Bank’s or
Company’s written policies or rules.

 

7.              For purposes of this Agreement, “change in control event” means
the occurrence of any of the following:

 

a.              one person (or more than one person acting as a group) acquires
ownership of stock of the Bank or the Company that, together with the stock held
by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of such corporation; provided that, a
Change in Control shall not occur if any person (or more than one person acting
as a group) owns more than 50% of the total fair market value or total voting
power of the Company’s stock and acquires additional stock;

 

b.              one person (or more than one person acting as a group) acquires
(or has acquired during the twelve-month period ending on the date of the most
recent acquisition) ownership of the Bank or the Company’s stock possessing 30%
or more of the total voting power of the stock of such corporation;

 

c.               a majority of the members of the Board are replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the Board before the date of appointment or election; or

 

d.              the sale of all or substantially all of the Bank’s or Company’s
assets.

 

Notwithstanding the foregoing, such an occurrence shall constitute a “change in
control event” only if the occurrence is a “change in ownership,” a “change in
effective control” or a “change in the ownership of a substantial portion of the
assets” (as such terms are defined for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”)) of the Bank or the Company.

 

8.              A pre-condition to Executive’s right to receive the Benefit
shall be Executive’s execution, delivery and non-revocation, and expiration of
any revocation period, of a Waiver and Release Agreement in the form attached
hereto as Exhibit “A” to the Bank, or its successor-in-interest, all occurring
within 30 days of the date of Executive’s termination.  Additionally, if
Executive breaches this Agreement at any time that Bank, or Bank’s successor in
interest, is making payments to Executive pursuant to Sections 2, 3 or 4, then,
in addition to any other rights Bank, or its successor in interest, may have at
law or equity, the obligation to make any further payments to Executive will be
terminated effective as of the date of Executive’s breach.

 

2

--------------------------------------------------------------------------------


 

9.              As partial consideration for this Agreement, Executive agrees to
refrain, for a period of twelve months following the date of termination of
employment, from disclosure of confidential or proprietary information of the
Bank, Company, or any customer of the Bank to any person who is not expressly
authorized to receive such information.

 

For purposes of this Agreement, “Confidential Information” is agreed to include,
but is not limited to, all information not generally known to the public, in
spoken, printed, electronic or any other form or medium, relating directly or
indirectly to: business processes, practices, methods, policies, plans,
documents, operations, services, strategies, agreements, contracts, terms of
agreements, transactions, potential transactions, negotiations, trade secrets,
policy  manuals, records, vendor information, financial information, results,
accounting records, legal information, marketing information, pricing
information, credit information, payroll information, staffing information,
personnel information, employee lists, supplier lists, vendor lists, reports,
internal controls, security procedures, market studies, sales information,
revenue, costs, notes, communications, product plans, ideas, customer
information, customer lists,  of the Bank or any existing or prospective
customer, supplier, investor or other associated third party, or of any other
person or entity that has entrusted information to the Bank in confidence.

 

10.       Restrictive Covenants.

 

a.              Non-solicitation of Employees. The Executive agrees and
covenants not to directly or indirectly solicit, recruit, attempt to recruit, or
induce the termination of employment of any employee of the Bank or Company, for
twelve (12) months beginning on the Termination Date.

 

b.              Non-solicitation of Customers. The Executive understands and
acknowledges that because of the Executive’s experience with and relationship to
the Bank, he will have access to and learn about much or all of the Bank’s
customer information. “Customer Information” includes, but is not limited to,
names, phone numbers, addresses, e-mail addresses, account history, preferences,
chain of command, pricing information and other information identifying facts
and circumstances specific to the customer and relevant to services desirable to
the customer.

 

The Executive understands and acknowledges that loss of this customer
relationship and/or goodwill will cause significant and irreparable harm.

 

The Executive agrees and covenants, for twelve (12) months beginning on the
Termination Date, not to directly or indirectly solicit  the Company’s current,
former or prospective customers for purposes of offering or accepting goods or
services similar to or competitive with those offered by the Bank.

 

This restriction shall only apply to customers about whom the Executive has
information that is not available publicly.

 

11.       Non-disparagement. The Executive agrees and covenants that he will not
at any time make, publish or communicate to any person or entity or in any
public forum any defamatory or disparaging remarks, comments or statements
concerning the Bank or Company or its businesses, or any of its directors,
employees, officers, existing and prospective customers, vendors, investors and
other associated third parties.

 

This Section 11 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. The Executive shall promptly provide written notice of any
such order to the Company’s Chief Legal Officer.

 

12.       Notwithstanding anything to the contrary contained herein, the
obligation to make payment of any severance benefits as provided herein
(including, without limitation, any payment contemplated under Section 2), is
conditioned upon (i) the Bank obtaining any necessary approval from the Federal
Deposit Insurance Corporation, and (ii) compliance with applicable law,
including 12 C.F.R. Part 359.  In addition, the Executive covenants and agrees
that the Company and its successors and assigns shall have the right to demand
the return of any “golden parachute payments” (as defined in 12 C.F.R. Part 359)
in the event that any of them obtain information indicating that the Executive
committed, is substantially responsible for, or has violated, the respective
acts or omissions, conditions, or offenses contained in 12 C.F.R. § 359.4(a)(4),
and the Executive shall promptly return any such “golden parachute payment” upon
such demand.

 

3

--------------------------------------------------------------------------------


 

13.       This Agreement, for all purposes, shall be construed in accordance
with the laws of California without regard to conflicts of law principles. Any
action or proceeding by either of the parties to enforce this Agreement shall be
brought only in a state or federal court located in the state of California,
county of San Luis Obispo. The parties hereby irrevocably submit to the
exclusive jurisdiction of such courts and waive the defense of inconvenient
forum to the maintenance of any such action or proceeding in such venue.

 

14.       Unless specifically provided herein, this Agreement contains all of
the understandings and representations between the Executive and the Company
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. The parties mutually
agree that the Agreement can be specifically enforced in court and can be cited
as evidence in legal proceedings alleging breach of the Agreement.

 

15.       No provision of this Agreement may be amended or modified unless such
amendment or modification is agreed to in writing and signed by the Executive
and by the Chief Executive Officer of the Bank. No waiver by either of the
parties of any breach by the other party hereto of any condition or provision of
this Agreement to be performed by the other party hereto shall be deemed a
waiver of any similar or dissimilar provision or condition at the same or any
prior or subsequent time, nor shall the failure of or delay by either of the
parties in exercising any right, power or privilege hereunder operate as a
waiver thereof to preclude any other or further exercise thereof or the exercise
of any other such right, power or privilege.

 

16.       Should any provision of this Agreement be held by a court of competent
jurisdiction to be enforceable only if modified, or if any portion of this
Agreement shall be held as unenforceable and thus stricken, such holding shall
not affect the validity of the remainder of this Agreement, the balance of which
shall continue to be binding upon the parties with any such modification to
become a part hereof and treated as though originally set forth in this
Agreement.

 

17.       If, at the time any sums would otherwise be payable under this
Agreement, the Bank is deemed to be in troubled condition or under any
regulatory order which would result in the payment of such sums being deemed as
prohibited “Golden Parachute” payments; or if payment of such sums would violate
any law or regulation then applicable to the Bank, this Agreement shall be null
and void and no sum shall be due to Executive hereunder.

 

18.       Section 409A. This Agreement is intended to comply with Section 409A
or an exemption thereunder and shall be construed and administered in accordance
with Section 409A. Notwithstanding any other provision of this Agreement,
payments provided under this Agreement may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption. Any payments
under this Agreement that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service or as a short-term deferral
shall be excluded from Section 409A to the maximum extent possible. For purposes
of Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. For purposes of determining the timing of any
payments to be made under this Agreement by reference to Executive’s termination
of employment, “termination” and “termination of employment” shall refer to
Executive’s “separation from service” as defined for purposes of Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Executive on
account of non-compliance with Section 409A.

 

Notwithstanding any other provision of this Agreement, if any payment or benefit
provided to the Executive in connection with his termination of employment is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A and the Executive is determined to be a “specified employee” as
defined in Section 409A(a)(2)(b)(i), then such payment or benefit shall be paid
on the first payroll date to occur following the six-month anniversary of the
Termination Date (the “Specified Employee Payment Date”). The aggregate of any
payments that would otherwise have been paid before the Specified Employee
Payment Date shall be paid to the Executive in a lump sum on the Specified
Employee Payment Date and thereafter, any remaining payments shall be paid
without delay in accordance with their original schedule.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date set forth on
page 1.

 

Heritage Oaks Bank

 

Executive

 

 

 

 

 

 

By: /s/ Simone F. Lagomarsino

 

/s/ Jason C. Castle

Simone F. Lagomarsino

 

Jason C. Castle

Chief Executive Officer

 

EVP/Chief Financial Officer

 

4

--------------------------------------------------------------------------------

 


 

Exhibit A

 

Form of Waiver and Release Agreement

 

--------------------------------------------------------------------------------


 

WAIVER AND RELEASE AGREEMENT

 

This Waiver and Release Agreement (“Agreement”) is made as of the date last
written below, by and between Heritage Oaks Bank (“Employer”) and [*]
(“Employee”).  This Agreement is made with specific reference to the following
facts:

 

RECITALS

 

A.                                    Employer and Employee have entered into an
Executive Salary Protection Agreement dated [xx/xx/20xx].

 

B.                                    A condition precedent to Employer’s
obligations under the Executive Salary Protection Agreement is the Employee’s
execution of this Agreement upon termination of Employee’s employment.

 

C.                                    As an at-will employee, Employee is not
entitled to receive severance pay or any additional termination benefits from
Employer, other than as set forth in the Executive Salary Protection Agreement.

 

Waiver and Release

 

NOW, THEREFORE, for and in consideration of the foregoing Recitals, and the
mutual covenants, agreements and considerations set forth below, the sufficiency
of which are hereby agreed, the parties, intending to be legally bound, agree as
follows:

 

1.                                      In consideration of this Agreement and
the consideration extended to Employee under the Executive Salary Protection
Agreement which is conditioned upon Employee’s execution of this Agreement,
Employee does hereby for himself, his administrators, agents,
successors-in-interest and assigns, fully and forever release and discharge
Employer, its shareholders, directors, officers, employees, attorneys and
agents, and each of them, of and from any and all promises, agreements, claims,
demands, actions, causes of action, losses and expenses of every nature
whatsoever known or unknown, suspected or unsuspected, filed or unfiled, against
them by reason of any occurrences or any damages or injuries in any way
sustained by Employee at any time prior to and including the date of this
Agreement, including, but not limited to, any and all claims or causes of action
arising from his employment by Employer or the termination of his employment
with Employer.

 

1.1.                            Employee expressly acknowledges and agrees that
this Agreement releases claims that include, but are not limited to: breach of
contract (express or implied); intentional infliction of emotional harm;
wrongful discharge; defamation or other tort claims; attorneys’ fees or court
costs; claims arising out of:  Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. 2000(e) et seq. (Title VII); the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. Section 621 et seq. (“ADEA”); the
Older Workers Benefit Protection Act (“OWBPA”); the California Fair Employment
and Housing Act, Part 2.8 Division 3, Title 2 of the Government Code,
Section 12900-12996 (FEHA); the Rehabilitation Act of 1973, as amended,
Section 1981 of Title 42 of the United States Code; Labor Code Section 1102.1;
or any other federal, state, or municipal statute, ordinance or common-law
theory relating to wrongful employment termination, breach of contract, breach
of fiduciary duty, discrimination in employment or unfair employment practices.

 

1.2.                            Employee hereby releases Employer from any
unknown or unanticipated damages arising from the matters set forth in this
Agreement.  Employee acknowledges that she is familiar with, and hereby waives,
all rights recognized by the provisions of Section 1542 of the California Civil
Code, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

 

Being thus familiar and aware, Employee expressly waives the effects of Civil
Code Section 1542, as well as any analogous state or federal statute or
regulation.  Thus, notwithstanding the provisions of Civil Code Section 1542,
and for the purpose of effecting a full and complete release, Employee expressly
acknowledges that this Agreement is intended to include in its effect, without
limitation, any and all claims or causes of action which Employee may now have
or did have, including claims or causes of action she does not know of or
suspect to exist in his favor as of the Effective Date of this Agreement, and
that this Agreement contemplates that all such claims and causes of action will
be extinguished.  The parties hereby acknowledge and agree that this release
does not waive any future claims the Employee may have.

 

A-1

--------------------------------------------------------------------------------


 

2.                                      This Agreement shall become effective on
the 8th calendar day after the date of execution by Employee (the “Effective
Date”).  In all events, however, this Agreement must have been executed by
Employee and delivered to Employer no later than 5:00 p.m. on [expiration
date].  Thereafter, this Agreement shall be deemed withdrawn by Employer and
shall no longer be capable of acceptance or execution by Employee.

 

2.1.                            In express consideration for Employee’s
voluntary execution and delivery of this Agreement, Employer shall pay to
Employee those benefits set forth in the Executive Salary Protection Agreement.

 

3.                                      Employee acknowledges that, but for this
Agreement, she would not be entitled to the benefits set forth in the Employment
Agreement.

 

4.                                      Employee is advised to review this
Agreement and its terms with an attorney and any other advisors of his choice. 
Employee represents that she understands all terms and conditions of this
Agreement completely and executes this Agreement voluntarily, without any
inducements, promises, or representations made by Employer or any person
purporting to represent or serve Employer, except as stated in this Agreement.

 

5.                                      The following miscellaneous provisions
shall apply to this Agreement:

 

5.1.                            This Agreement and any other documents referred
to herein shall in all respects be interpreted, enforced and governed by and
under the laws of the State of California.  The language of this Agreement shall
be construed as a whole according to its fair meaning, and not strictly for or
against any of the parties.

 

5.2.                            This Agreement contains all of the
understandings and agreements of whatsoever kind and nature existing between the
parties with respect to the matters addressed herein.  This Agreement may only
be amended by a written agreement signed by the parties hereto.

 

5.3.                            This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same agreement.

 

5.4.                            Each party executing this Agreement has full
authority, mental capacity and power to do so, and no further actions are
otherwise necessary to bind him to it.

 

5.5.                            If any provision of this Agreement or the
application of such provision to any person or circumstance shall be held
invalid by a court of competent jurisdiction, the remainder of this Agreement or
the application of such provision to persons or circumstances other than those
to which this Agreement is held invalid shall not be affected thereby.  The
parties hereto agree that each provision of this Agreement is a material
provision and that failure of any party to perform any one provision hereof
shall be the basis of the voiding of the entire Agreement at the option of the
other party, or for pursuing an action at law for such breach.  Any party may
waive or excuse the failure of any other party to perform any provision of this
Agreement; provided, however, that any such waiver shall not preclude the
enforcement of this Agreement upon any subsequent breach.  The parties further
agree that in the event a court of competent jurisdiction finds any of the
provisions of this Agreement to be unenforceable, it is the parties’ intent that
such provisions be reduced in scope by the court, but only to the extent being
necessary by the court to render the provision reasonable and enforceable.

 

5.6.                            Each of the parties agrees to execute any and
all further agreements or documents necessary to effectuate the intent and
purposes of this Agreement.

 

5.7.                            All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine or neuter, singular or plural, as the
identity of the person, persons or entities may require.

 

5.8.                            The provisions of this Agreement shall be deemed
to obligate, extend to and inure to the benefit of the successors, assigns,
transferees, grantees and indemnities of the parties.

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
designated below their signatures.

 

 

“EMPLOYEE”

 

“EMPLOYER”

 

 

 

 

HERITAGE OAKS BANK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Dated:

 

 

Dated:

 

*

 

 

 

 

 

 

 

 

 

 

* No sooner than seven calendar (7) days after the Employee’s signature

 

A-3

--------------------------------------------------------------------------------

 